Judgment, of the Kings County Court convicting defendant of the crime of robbery in the third degree, unarmed, as a second offender, upon his plea of guilty, and sentencing him to not less than fifteen and not more than twenty years in State prison, insofar as appealed from, unanimously affirmed. Section 1941 of the Penal Law (as amd. by L-1942, eh. 700) empowers the sentencing court, in its discretion, to impose such a sentence. The facts show no abuse of discretion. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ.